COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 FRANKIE ROGERS,                                                  No. 08-19-00157-CV
                                                 §
                              Appellant,                             Appeal from the
                                                 §
 V.                                                            County Court at Law No. 5
                                                 §
 MARY CROSIER,                                                  of El Paso County, Texas
                                                 §
                               Appellee.                          (TC# 2019DCV1918)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of the Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 5TH DAY OF JULY, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.